Citation Nr: 0613946	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
two of his minor children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
October 1998 and apparently from March to November 2001.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a decision of the VA Regional Office (RO) in 
Roanoke, Virginia, that determined that the appellant, who is 
the veteran's wife, was not entitled to an apportioned share 
of his VA compensation benefits, on behalf of their minor 
children, T.L. and A.L.  The case was temporarily transferred 
to the VA RO in Philadelphia, Pennsylvania, for a Travel 
Board hearing.

In January 2006, the appellant testified at a hearing before 
the undersigned that was held at the Philadelphia VA RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Neither party has 
been provided notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
However, although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger.  Letters sent to the appellant and the 
veteran by the RO in October 2003 advised them of the 
information needed to determine an apportionment claim.

The appellant evidently has custody of two of the veteran's 
minor children, T.L. and A.L., and the veteran was ordered to 
pay monthly child support.  The appellant contends that she 
should be awarded an apportioned share of the veteran's VA 
compensation benefits on behalf of their two children.  

The law provides that all or any part of a veteran's 
compensation may be apportioned if a child of the veteran is 
not residing with the veteran and the veteran is not 
reasonably discharged his responsibility for the child's 
support.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450, 
3.452 (2005).  Without regard to any other provision 
regarding apportionment, where hardship is shown to exist, a 
veteran's compensation may be specifically apportioned 
between the veteran and his dependents, as long as such 
apportionment would not cause undue hardship to other persons 
in interest, including the veteran.  38 C.F.R. §§ 3.451, 
3.453 (2005).

A claim for an apportionment is a "contested claim" and is 
subject to special procedural safeguards, as set forth in 
38 C.F.R. §§ 19.101 and 19.102 (2005).  A review of the 
record shows that the veteran has been represented by several 
different service organizations since 2003, including, 
apparently, The American Legion and the Disabled American 
Veterans (DAV) (according to the RO's October 2003 letter and 
an October 2003 DAV memorandum, respectively, although signed 
powers of attorney are not in the claims file), the Virginia 
Department of Veterans Services and, most recently, the 
Military Order of the Purple Heart. 

Further, it appears that, while the RO advised the veteran of 
his right to submit evidence as to the appellant's claim for 
apportionment (according to an October 2003 letter also sent 
to The American Legion), notified him of its denial of the 
appellant's claim (in a January 2004 letter also sent to the 
DAV), and provided him with notice of her disagreement with 
the RO's action (in a copy of the statement of the case and 
accompanying letter dated in July 2004 that was not sent to 
his service representative), the RO failed to advise the 
veteran or his accredited service representative that the 
appellant perfected her appeal.  Moreover, neither the 
veteran or his representative were advised of the appellant's 
request to testify at a hearing before a Veterans Law Judge 
or of the date and time of the scheduled hearing, according 
to the RO's November 2005 letter to the appellant regarding 
the scheduled hearing she requested in conjunction with her 
claim.  

The record reflects that, in an August 2003 letter, the RO 
advised the veteran that additional benefits were provided 
for his wife and children; and an April 2005 letter indicates 
he received VA compensation benefits as a veteran with four 
dependents.

Further, the record reflects that in a January 2004 special 
apportionment decision and notice letter, the RO advised the 
appellant that apportionment of the veteran's VA compensation 
benefits on behalf of his minor children, T.L. and A.L., was 
not warranted because he was providing support in compliance 
with a court order issued in Virginia.  However, in her 
substantive appeal, and during her January 2006 hearing, the 
appellant maintained that the court order considered by the 
RO addressed an older child of the veteran's, and not their 
two children.  She said a child support order was issued for 
their two children in the state of Pennsylvania, and she 
provided copies of related court documents.  

The appellant submitted a copy of an April 2004 Petition for 
Contempt issued by the Domestic Relations Division of the 
Court of Common Pleas in the County of Philadelphia, 
Pennsylvania, indicating that a child support order was 
issued by the court on August 28, 2001, directing the veteran 
to pay $368.32 monthly, and that his arrearages under the 
Order amounted to $10,145.03 as of that date.  The appellant 
said that she forgave that amount.  According to an October 
2003 court record, the veteran owed $8,325.03 that the 
appellant indicated she also forgave.

The appellant maintains that the veteran has been very 
inconsistent in complying with the child support order that 
requires he make payments to her through the court.  She 
submitted an Internet document from the Child Support Program 
reflecting that, as of January 6, 2006, the veteran owed 
$250.00 monthly, with ordered arrears of $5.00 monthly, 
effective from May 6, 2004.  His balance due was $3,455.43.  
She submitted a second document reflecting that in January 
and February 2005, the veteran made three child support 
payments, each in the amount of $117.69.  

Although in her February 2004 notice of disagreement, the 
appellant said that the veteran was unemployed since 2001, 
during her recent hearing she contended that he has 
periodically worked (as a certified nursing assistant), 
providing him with income in addition to his VA compensation 
benefits.  She provided the names and addresses of two of the 
veteran's alleged employers.  A review of the claims file 
reveals that VA repeatedly hospitalized the veteran, 
including in August 2002, October 2003, November 2004, and 
August 2005.  VA medical records dated in November 2003 
describe the veteran as jobless and homeless.  In his October 
2003 claim for a total rating based upon individual 
unemployability due to service-connected disabilities, the 
veteran reported last working in June 2001.

Additionally, in her written statements in support of her 
claim, and during her Board hearing, the appellant argues 
that her monthly expenses do not leave her with surplus 
income and that her claim for apportionment of the veteran's 
VA compensation benefits is thus warranted.  She submitted 
copies of cancelled checks she wrote in December 2005 and an 
undated account detail, indicating a current balance of -
$182.52.

Thus, it appears that updated financial records should be 
obtained from the parties.

Finally, although the appellant has not submitted a signed 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22), at her hearing she was 
accompanied by a representative of the Veterans Services 
Division of the VA.  The appellant should be advised of the 
need to submit a signed VA Form 21-22 if she wishes to be 
represented in her claim on appeal.  Thus, while the matter 
is on remand, the RO should first undertake appropriate 
action to associate with the claims file any existing VA Form 
21-22, or to provide the appellant with a form to sign.  See 
38 C.F.R. §§ 3.103, 20.600 (2005).

Accordingly, the case is REMANDED for the following action:

1.	The RO should advise the appellant of 
the need to submit a signed VA Form 21-
22, in favor an accredited service 
organization, if she so desires, to 
enable that organization to act as her 
accredited representative.

2.	The RO should provide the veteran and 
his accredited representative with a 
copy of the appellant's January 11, 
2006 hearing transcript and he should 
be afforded an appropriate period to 
respond.

3.	The RO should contact the Domestic 
Relations Division of the Court of 
Common Pleas in the County of 
Philadelphia, Pennsylvania, the Child 
Support Program of the Pennsylvania 
State Department of Human Services, and 
any other appropriate state or county 
agency, and request all records 
regarding the veteran's child support 
payments for his children A.L. and 
T.L., since August 28, 2001.  
Appellant's assistance in locating and 
obtaining these records should be 
solicited as needed.

4.	The RO should request verification of 
any dates of the veteran's employment 
at the Trinity Mission, 1575 Scott 
Road, Farmville, VA 23901, telephone 
(434) 392-8806; and the Sunrise 
Assisted Living, 246 West Market 
Street, Leesburg, Virginia 20176, 
telephone (703) 777-1971.  The 
veteran's assistance in locating and 
obtaining these records should be 
requested as needed.

5.	The appellant and the veteran should be 
afforded the opportunity to provide 
updated information regarding the 
current status of the court order 
requiring the veteran to support his 
minor children, A.L. and T.L., and 
financial information documenting his 
payments made under that order.  To the 
extent possible, he is requested to 
provide copies of cancelled checks or 
other evidence confirming regular 
payment of benefits and the amounts.

6.	The appellant and the veteran should be 
provided with a Financial Status Report 
(VA Form 20-5655) and afforded the 
opportunity to provide current income 
and expense date, employment 
information, medical expense 
information, and the like.

7.	The appellant, and her representative, 
if she obtains one, should be furnished 
a copy of the veteran's financial 
statement and his contentions or should 
be informed of the substance of this 
evidence.  The appellant should be 
provided an opportunity to respond 
thereto.

8.	The veteran and his accredited service 
representative should be furnished a 
copy of the appellant's financial 
statement and contentions or should be 
informed of the substance of this 
evidence.  The veteran and his 
representative should be provided an 
opportunity to respond thereo. 

9.	If, after review of additional 
financial evidence submitted or 
identified following the notice 
described above, any additional is 
required, it should be conducted.

10. Then, the RO should readjudciate the 
appellant's claim for a monthly 
apportionment of the veteran's VA 
compensation benefits for his minor 
children, T.L. and A.L., in addition to 
any court-ordered support.  The 
readjudication must be accompanied 
following the special procedural 
regulations regarding contested claims, 
set forth in 38 C.F.R. §§ 19.100 - 19.102 
(2005).  If the decision remains adverse 
to the appellant, both the appellant and 
the veteran, and their representative(s) 
should be furnished with a supplemental 
statement of the case (SSOC), that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal, since the July 2004 
statement of the case.  Each party should 
be afforded an appropriate period of time 
for response.  If there is a response, 
contested claims provisions for handling 
such response should be undertaken.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and the veteran need 
take no action unless otherwise notified.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





